Citation Nr: 1226358	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to an evaluation in excess of 60 percent for voiding dysfunction associated with prostate cancer, status postoperative residuals from radical prostatectomy (voiding dysfunction).

2.	Entitlement to a compensable evaluation for erectile dysfunction.

3.	Entitlement to an initial evaluation in excess of 10 percent for deep gunshot wound scars of the right lower leg.

4.	Entitlement to an increased evaluation on an extraschedular basis for voiding dysfunction associated with prostate cancer, status postoperative residuals from radical prostatectomy (voiding dysfunction).

5.	Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1953 and from July 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board observes that at his February 2009 VA examination the scar examiner stated that an orthopedic examination should be conducted as the Veteran had a limp which was related to his gunshot wound.  In a March 2010 statement to the Veteran the RO inquired if he was filing a claim of entitlement to service connection for additional residuals of a gunshot wound.  There was no response to this letter.  However, the Veteran's representative again raised the issue of orthopedic residuals of the Veteran's gunshot wound in the June 2012 Informal Hearing Presentation and as such, it appears the Veteran is requesting consideration of a separate rating for any orthopedic/neurologic residuals of the right leg gunshot wound.  As this issue has not been adjudicated, the claim for entitlement to a separate rating for orthopedic/neurologic residuals of a deep gunshot wound of the right leg is referred to the RO for further adjudication.

The issues of entitlement to an extraschedular rating for voiding dysfunction associated with prostate cancer, status postoperative residuals from radical prostatectomy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's voiding dysfunction requires the use of absorbent material which must be changed more than 4 times a day.

2.	The Veteran's erectile dysfunction is not manifested by a penile deformity.

3.	The Veteran's right lower leg scar is manifested by no more than a deep, hypopigmented scar of the right lower lateral calf measuring less than 12 square inches (77 square centimeters).  


CONCLUSIONS OF LAW

1.	The Veteran is receiving the highest schedular award possible for his voiding dysfunction.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.115a, 4.115b, Diagnostic Code 7527 (2011).

2.	The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.31, 4.115b, Diagnostic Code 7522 (2011).

3.	The criteria for an initial evaluation in excess of 10 percent for a deep, hypopigmented gunshot wound scar of the right lower leg have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.118, Diagnostic Code 7801 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2009.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records have also been obtained and associated with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in February 2009 for his voiding dysfunction, erectile dysfunction, and scar claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Voiding Dysfunction

The Veteran contends that he should be awarded an evaluation in excess of 60 percent for his voiding dysfunction associated with prostate cancer, status postoperative residuals from radical prostatectomy.  He is currently awarded a 60 percent evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under this Diagnostic Code the Veteran is to be rated as having voiding dysfunction or urinary tract infections, whichever symptom is predominant.  As the Veteran's predominant symptom of his status post prostatectomy is voiding dysfunction, he is rated under this section.  Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  

Under urinary frequency the highest award possible is 40 percent and under obstructed voiding the highest award possible is 30 percent.  As noted above, the Veteran is already receiving the highest award possible under urine leakage, 60 percent.  38 C.F.R. § 4.115a.

At his February 2009 VA examination he reported that he had to change his absorbent materials 6-7 times a day and 3-4 times a night as he had continual urine leakage.  The examiner noted that the Veteran was completely incontinent.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 60 percent rating.  See 38 C.F.R. § 4.7.

The Board has also reviewed alternative Diagnostic Codes, but does not find competent evidence which would warrant a higher or separate evaluation.  As noted above, the Veteran's predominant symptom status-post prostatectomy is urinary leakage.  He is receiving the maximum award available under this Diagnostic Code and he does not have symptoms which would warrant an alternative Diagnostic Code rating.

The Board acknowledges the Veteran's contentions that his voiding dysfunction warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.115b with respect to determining the severity of his service-connected voiding dysfunction.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In light of the above, the Board finds that the Veteran is not entitled to a higher schedular evaluation for his service-connected voiding dysfunction at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Erectile Dysfunction

The Veteran alleges that he should be awarded a compensable rating for his erectile dysfunction.  The Veteran currently has a noncompensable rating under Diagnostic Code 7522.  Under this Diagnostic Code, a 20 percent rating is warranted where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Where the schedule does not provide a zero percent rating for a diagnostic code, one will be assigned where the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes in a June 2002 rating decision the Veteran has also been granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k)(West 2002); 38 C.F.R. § 3.350(a).  

After careful review of the record, the Board finds that the competent medical evidence of record does not support a compensable rating.  At his February 2009 VA examination the Veteran reported that he was suffering from erectile dysfunction.  The examiner noted the Veteran had tried medications, injections, implants, pump, counseling, silicone injections, and a penile implant, but none of these treatments were successful.  See also August 2009 Notice of Disagreement.  The February 2009 VA examiner performed a physical examination of the Veteran and specifically noted that there was no deformity of the penis.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

There is no evidence that the Veteran has a penile deformity, which would warrant a higher evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Absent evidence of penile deformity, a compensable rating is not warranted under Diagnostic Code 7522.  

The Board acknowledges the Veteran's contentions that his erectile dysfunction warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.115b with respect to determining the severity of his service-connected erectile dysfunction.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected erectile dysfunction at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Deep Gunshot Wound Scars of the Right Lower Leg

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his deep gunshot wound scars of the right lower leg.  Initially the Board notes that the Veteran has also been assigned a separate evaluation for a superficial painful gunshot wound scar of the right lower leg.  See e.g., May 2009 Rating Decision.  However, the Veteran did not appeal this rating and as such, the issue is not before the Board.

The Veteran's scars have been rated as 10 percent disabling under Diagnostic Code 7801.  Diagnostic Code 7801 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  

Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118. 

At his February 2009 VA examination the examiner found the Veteran had a scar on his posterior right leg from a gunshot wound in-service.  The scar measured 6 x 5 centimeters and was hypopigmented throughout.  Extending from this scar was a 10 x 2 centimeter scar, which was hypopigmented throughout.  There was a loss of subcutaneous tissue underlying the upper oval portion of the scar.  It was tender to touch and deep.  There was no adherence to deeper structures and no restriction on movement.  There was also no elevation or depression and no inflammation, edema, or keloid formation. 

The Board has reviewed the Veteran's VA and private medical records, but has found no other competent evidence of record to indicate that a higher evaluation for the Veteran's deep gunshot wound scars is warranted.  (For reference purposes, as one scar extends out of a second scar, the Board is treating this as one scar).  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent evaluation.  See 38 C.F.R. § 4.7.

The Board has considered other potentially applicable Diagnostic Codes.  With regard to Diagnostic Code 7800, this Diagnostic Code evaluates burn scars of the head, face or neck, scars of the head, face, or neck due to other causes, or disfigurement of the head, face, or neck.  As the Veteran's service-connected scar is on his right leg, this Diagnostic Code is inapplicable.  This is true for the entire appeal period and therefore consideration of staged ratings is not warranted.  See Hart, supra.

Diagnostic Code 7802 provides a maximum evaluation of 10 percent for burn scars or scars due to other causes not of the head, face, or neck that are superficial, nonlinear and exceed 144 square inches (929 sq. cm.).  As has been discussed, the Veteran's right lower leg scar does not exceed 144 square inches.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; and five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  However, the evidence does not show that the Veteran's scar is unstable.  Further, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  However, the evidence does not show that there are other disabling effects of the Veteran's right leg scar and to the extent that the Veteran is claiming orthopedic residuals of the original gunshot wound, this matter is addressed in the Introduction section of this decision and is being referred to the RO for appropriate action.  As such, Diagnostic Codes 7802, 7804, and 7805 are not applicable.  This is true for the entire appeal period and therefore consideration of staged ratings is not warranted.  See Hart, supra.

The Board acknowledges the Veteran's statements that his right leg scar warrants an initial evaluation in excess of 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7801 with respect to determining the severity of his service-connected scar.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Veteran is not entitled to an initial evaluation in excess of 10 percent at any point during the appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation for his erectile dysfunction and scar on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for either his erectile dysfunction or deep gunshot wound scar of the right lower leg.  Additionally, there is not shown to be evidence of marked interference with employment due to erectile dysfunction or deep gunshot wound scar of the right lower leg.

The Veteran indicated that he has tried numerous treatments for his erectile dysfunction, but none have permanently worked and he still suffers from this disability.  He has also stated that his scar is hypopigmented and involves loss of subcutaneous tissue.  As noted above, any functional limitation is already contemplated in the ratings currently assigned as well as the special monthly compensation for loss of use of a creative organ which has been awarded the Veteran.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.







							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 60 percent for voiding dysfunction associated with prostate cancer, status postoperative residuals from radical prostatectomy is denied.

Entitlement to a compensable evaluation for erectile dysfunction is denied.

Entitlement to an initial evaluation in excess of 10 percent for deep gunshot wound scars of the lower right leg is denied.


REMAND

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's voiding dysfunction.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims.

In this case, the evidence reflects that the Veteran's voiding dysfunction is worse than the requirement for the maximum rating under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  At his February 2009 VA examination he indicated he changes his absorbent materials 6-7 times a day and 3-4 times at night as he has constant urine leakage and is prone to rashes.  The examiner stated that the Veteran's voiding dysfunction has severely decreased his quality of life.  A statement by the Veteran's physician also indicated that he had to stop working as a result of the symptoms of his status post prostatectomy.  See March 2002 statement.  The Veteran's representative also indicated that extraschedular evaluation may be appropriate.  See June 2012 Informal Hearing Presentation.

As such, the Board finds that the extraschedular portion of Veteran's claim for an increased evaluation for his voiding dysfunction must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

The Board acknowledges there is evidence in the claims file indicating that the Veteran is unemployable due to his service-connected disabilities, to include service-connected residuals of prostate cancer.  The Veteran's private physician stated that he had to retire as a corrections officer due to problems connected with the residuals of his prostatectomy.  See March 2002 statement.  

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that although the issue of a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to a TDIU, and that issue has been added, as listed above.  See Roberson, supra at 1378; see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand. 

In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a). 

The Veteran should be scheduled for a VA examination and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d)  (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.	Submit the claim for an increased evaluation for voiding dysfunction to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

2.	The AOJ should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

3.	The AOJ should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for entitlement to a TDIU. 

4.	After the Veteran has been provided a reasonable opportunity to provide evidence in accordance with the above directives, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, acting alone or together, cause marked interference with his employment or, in the alternative, render him unable to secure or maintain substantially gainful employment.  The examiner should specifically review the claims file to determine the most updated rating decision which contains all of the Veteran's service-connected disabilities.

Any opinion should be accompanied by an explanation regarding how the Veteran's service-connected disabilities cause marked interference with employment or an inability to follow a substantially gainful employment.  If the examiner cannot determine whether the Veteran's service-connected disabilities cause marked interference with his employment without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly specify so in the report with an explanation as to why.

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is less than 50% likelihood).  The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


